With regards to claims 1, 8-12 and 14-16,  the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis on  a plurality of antenna elements included in a fourth layer and electrically coupled to the plurality of output vias, wherein an antenna element of the plurality of antenna elements is included in an antenna module, the antenna module further including an amplifier electrically coupled with the antenna element.  With regards to claims 2-7, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis on a plurality of radio frequency (RF) filters included in a first layer, wherein each RF filter of the plurality of RF filters is disposed between and electrically couples to a respective output of the plurality of outputs and a respective output via of the plurality of output vias. With regards to claims 17-27, the prior art does not disclose the specific circuit configuration with emphasis on each beamformer cell of the plurality of beamformer cells is positioned in the first layer to minimize routing distance to associated antenna elements. With regards to claims 32-36, the prior art does not disclose or fairly teach the specific circuit configuration with emphasis on the first hierarchical network is disposed above and aligned with the second hierarchical network, wherein the first and second electrically conductive trace segments are differently shaped from each other.
This application is in condition for allowance except for the presence of claims 28-31 directed to an invention non-elected without traverse.  Accordingly, claims 28-31   have been cancelled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






June 8, 2021
/K.E.G/Examiner, Art Unit 2843 

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843